 


109 HR 1241 IH: Cool and Efficient Buildings Act
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1241 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Hoekstra (for himself, Mr. Souder, Mr. Ehlers, Mr. McCotter, Mr. Dicks, Mr. Gary G. Miller of California, Mr. Chabot, Mr. McHugh, Mr. Akin, Ms. Velázquez, Mr. Baird, Mr. Ruppersberger, Mr. Larsen of Washington, Mr. Davis of Illinois, Mr. Franks of Arizona, Mr. Kind, Mr. Manzullo, Mr. Upton, Mr. Knollenberg, Mr. Rogers of Michigan, Mr. Ford, Mr. Platts, and Mr. Calvert) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a shorter recovery period for the depreciation of certain systems installed in nonresidential buildings. 
 
 
1.Short titleThis Act may be cited as the Cool and Efficient Buildings Act. 
2.Recovery period for depreciation of certain systems installed in nonresidential buildings 
(a)20-Year recovery periodSubparagraph (F) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to 20-year property) is amended to read as follows: 
 
(F)20-year propertyThe term 20-year property means— 
(i)initial clearing and grading land improvements with respect to any electric utility transmission and distribution plant, and 
(ii)any property— 
(I)which is part of a heating, ventilation, air conditioning, or commercial refrigeration system, 
(II)which is installed on or in a building which is nonresidential real property, and 
(III)the original use of which commences with the taxpayer.. 
(b)Requirement to use straight line methodParagraph (3) of section 168(b) of such Code (relating to property to which straight line method applies) is amended by adding at the end the following new subparagraph: 
 
(G)Property described in subsection (e)(3)(F)(ii).. 
(c)Alternative systemThe table contained in section 168(g)(3)(B) of such Code is amended by striking the item relating to subparagraph (F) and inserting the following new items: 
 
 
 
 
(F)(i)25 
(F)(ii)25 . 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2005. 
 
